Citation Nr: 0411858	
Decision Date: 05/06/04    Archive Date: 05/14/04

DOCKET NO.  03 20 476	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in New York, New York


THE ISSUE

Entitlement to an initial compensable rating for paresthesia 
of the right lower lip as a residual of dental surgery. 


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

K. Osborne, Senior Counsel





INTRODUCTION

The veteran had active military service from August 1972 to 
December 1972 and from January 1973 to January 1975.  This 
matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a November 2001 rating decision by the RO which 
granted service connection for paresthesia of the right lower 
lip, residual of dental surgery and assigned a noncompensable 
rating.  The veteran appeals for a compensable rating.

As discussed below, this appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
provide notification if further action is required on the 
part of the appellant.


REMAND

The veteran contends that a compensable rating is warranted 
for the service-connected paresthesia of the right lower lip 
as a residual of dental surgery.  In a July 2002 notice of 
disagreement (NOD), the veteran stated that he had chronic 
pain associated with the condition.  He also stated that, due 
to his numbness, he experiences irregular or abnormal 
mandibular functioning which results in improper chewing of 
food.  The Board observes that VA last examined the veteran 
in February 2001, and such examination report did not comment 
on the complaints noted by the veteran in his July 2002 NOD.  
Prior to an adjudication of the claim for a higher rating, 
the veteran should be scheduled for another VA examination 
for the purpose of determining the current severity of his 
service-connected paresthesia of the right lower lip as a 
residual of dental surgery.  In addition, the veteran should 
be given an opportunity to submit treatment records regarding 
his service-connected paresthesia of the right lip.  

In view of the above, this matter is REMANDED to the RO for 
the following action:

1.  The RO should contact the veteran and 
obtain information (names, addresses, 
dates) concerning all VA or non-VA 
examinations and treatment received by 
him for paresthesia of the right lower 
lip since October 1999 to the present.  
The RO should then contact the medical 
providers and obtain copies of all 
related medical records which are not 
already on file.

2.  Thereafter, the veteran should be 
scheduled for an appropriate VA 
examination for the purpose of 
determining the current severity of his 
service-connected paresthesia of the 
right lower lip, residual of dental 
surgery.  The claims folder should be 
made available to and reviewed by the 
examiner.  All indicated studies should 
be performed, and all findings must be 
reported in detail.  In this regard, the 
examiner should specifically list all 
manifestations of the service-connected 
paresthesia of the right lip.  In 
addition, the examiner should 
specifically address the following:

(a) Whether the veteran's paresthesia 
of the right lower lip results in 
incomplete moderate paralysis.

(b) Whether the veteran's paresthesia 
of the right lower lip results in 
incomplete severe paralysis.

(c) Whether the veteran's paresthesia 
of the right lower lip results in 
complete paralysis.

3.  After the foregoing, the RO should 
review the veteran's claim.  If the 
determination is adverse to the veteran, 
he and his representative should be 
provided an appropriate supplemental 
statement of the case and given an 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  The veteran 
need take no action until he is notified.  The Board 
intimates no opinion, either factual or legal, as to the 
ultimate conclusion warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2003).



